Held: 1. That the taking of a note by the libellant from the owner of a vessel for a bal-*1052anee due for services rendered on the credit of tlie vessel, signed by the owner alone, at sixty days’ time, does not operate as a release of the libellant’s admiralty lien, unless it was the agreement and understanding between the parties at the time that such lien was to be released. and personal liability accepted instead thereof.2. That on non-payment of the note, the libel-lant has a right to proceed to enforce his lien by proceedings in rem.